Exhibit 10.3

 



SECURITIES SALE AGREEMENT

 

THIS SALE AGREEMENT, (the “Agreement”) dated as of November 2, 2015, is made by
and between Barron Partners LP, a Delaware Limited Partnership (the “Seller”)
and Lattice Incorporated, a Delaware Corporation (the “Buyer”).

 

WHEREAS, Seller is the owner of the 3,589,488 shares of Series A Convertible
Preferred Stock of the Buyer (the “Series A Shares”)

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, the parties agree the following:

 

Seller agrees to sell to the Buyer and the Buyer agrees to buy from the Seller
3,589,488 Series A Shares (the “LTTC Shares”) for a total purchase price of
$461,502 by no later than November 30, 2015. In the event that the closing does
not take place by November 30, 2015, this agreement shall terminate. Upon
closing, Buyer shall cancel the LTTC Shares kept by the Buyer on its books and
records in the name of the Seller upon Seller’s confirmation of the receipt of
the Purchase Price.

 

In connection with the purchase of the LTTC Shares, the Buyer represents to the
Seller, the following:

a)that the Buyer has all of the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

b)that the Buyer acknowledges and understands that the Seller is not providing
any assurance to the Buyer as to the fair market value of the LTTC Shares and
that the value of the LTTC Shares may be significantly less than the amount the
Buyer is paying for them; that the Buyer hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Seller or any of its
agents, affiliates, subsidiaries, successors or assigns relating to the value of
the LTTC Shares; and that the Buyer is aware that the Seller is relying on the
acknowledgement and waiver above in connection with the sale of the LTTC Shares.

c)The Buyer’s Board of Directors has determined that the purchase of the LTTC
Shares with funds raised specifically for that purpose will not impair the
capital of the Buyer.

d)After the Buyer acquires the LTTC Shares, the LTTC Shares will be canceled and
become unauthorized and unissued shares of their respective classes.

 

In connection with the sale of the LTTC Shares, the Seller represents to the
Buyer:

a)that the Seller is transferring the LTTC Shares free and clear of all liens
and encumbrances other than those created by the terms of the Company’s
organizational documents or imposed by applicable federal and state securities
laws.

b)that the Seller has all of the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

c)that the Seller acknowledges and understands that the Buyer may possess or
have access to material non-public information about itself that has not been
communicated to Seller; that the Seller hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its agents,
affiliates, subsidiaries, successors or assigns relating to any failure to
disclose any nonpublic information in connection with Buyer’s purchase of the
LTTC Shares, including, without limitation, any such claims arising under
securities or other laws, rules and regulations; and that the Seller is aware
that the Buyer is relying on the acknowledgement and waiver above in connection
with the purchase of the LTTC Shares.

 



 1 

 

 



Buyer, for itself and its subsidiaries, directors, officers, employees,
attorneys and agents, (the “Releasors”), for good and valuable consideration,
the receipt of which is hereby acknowledged, does hereby forever remise, release
and discharge the Seller, along with its subsidiaries, divisions, stockholders,
directors, officers, managers, employees, attorneys and agents (the
“Releasees”), from all debts, demands, actions, causes of action, suits, dues,
sum and sums of money, accounts, reckonings, bonds, specialties, covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
damages, extents, executions and liabilities and any and all other claims of
every kind, nature and description whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise including, without limitation, for dilution and breach of any and all
duties) whether known or unknown, that relate to, arise from or are associated
with the resale, disposition or retirement of the LTTC Shares or any decrease in
the value of the LTTC Shares.

 

IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

SELLER:

 

BARRON PARTNERS LP

By: Barron Capital Advisors, LLC,

its General Partner

 

 

By: /s/ Andrew Barron Worden

Andrew Barron Worden

Managing Partner

730 Fifth Avenue, 16th Floor New York NY 10019

 

 

BUYER:

 

LATTICE INCORPORATED

 

By: /s/ Paul Burgess

Name:

Title:

   

 

 2 

 

 



SECURITIES SALE AGREEMENT

 

THIS SALE AGREEMENT, (the “Agreement”) dated as of November 2, 2015, is made by
and between Barron Partners LP, a Delaware Limited Partnership (the “Seller”)
and Lattice Incorporated, a Delaware Corporation (the “Buyer”).

 

WHEREAS, Seller is the owner of the 520,000 shares of Series C Convertible
Preferred Stock of the Buyer (the “Series C Shares”)

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, the parties agree the following:

 

Seller agrees to sell to the Buyer and the Buyer agrees to buy from the Seller
520,000 Series C Shares (the “LTTC Shares”) for a total purchase price of
$188,577 by no later than November 30, 2015. In the event that the closing does
not take place by November 30, 2015, this agreement shall terminate. Upon
closing, Buyer shall cancel the LTTC Shares kept by the Buyer on its books and
records in the name of the Seller upon Seller’s confirmation of the receipt of
the Purchase Price.

 

In connection with the purchase of the LTTC Shares, the Buyer represents to the
Seller, the following:

a)that the Buyer has all of the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

b)that the Buyer acknowledges and understands that the Seller is not providing
any assurance to the Buyer as to the fair market value of the LTTC Shares and
that the value of the LTTC Shares may be significantly less than the amount the
Buyer is paying for them; that the Buyer hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Seller or any of its
agents, affiliates, subsidiaries, successors or assigns relating to the value of
the LTTC Shares; and that the Buyer is aware that the Seller is relying on the
acknowledgement and waiver above in connection with the sale of the LTTC Shares.

c)The Buyer’s Board of Directors has determined that the purchase of the LTTC
Shares with funds raised specifically for that purpose will not impair the
capital of the Buyer.

d)After the Buyer acquires the LTTC Shares, the LTTC Shares will be canceled and
become unauthorized and unissued shares of their respective classes.

 

In connection with the sale of the LTTC Shares, the Seller represents to the
Buyer:

a)that the Seller is transferring the LTTC Shares free and clear of all liens
and encumbrances other than those created by the terms of the Company’s
organizational documents or imposed by applicable federal and state securities
laws.

b)that the Seller has all of the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

c)that the Seller acknowledges and understands that the Buyer may possess or
have access to material non-public information about itself that has not been
communicated to Seller; that the Seller hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its agents,
affiliates, subsidiaries, successors or assigns relating to any failure to
disclose any nonpublic information in connection with Buyer’s purchase of the
LTTC Shares, including, without limitation, any such claims arising under
securities or other laws, rules and regulations; and that the Seller is aware
that the Buyer is relying on the acknowledgement and waiver above in connection
with the purchase of the LTTC Shares.

 



 3 

 

 



Buyer, for itself and its subsidiaries, directors, officers, employees,
attorneys and agents, (the “Releasors”), for good and valuable consideration,
the receipt of which is hereby acknowledged, does hereby forever remise, release
and discharge the Seller, along with its subsidiaries, divisions, stockholders,
directors, officers, managers, employees, attorneys and agents (the
“Releasees”), from all debts, demands, actions, causes of action, suits, dues,
sum and sums of money, accounts, reckonings, bonds, specialties, covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
damages, extents, executions and liabilities and any and all other claims of
every kind, nature and description whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise including, without limitation, for dilution and breach of any and all
duties) whether known or unknown, that relate to, arise from or are associated
with the resale, disposition or retirement of the LTTC Shares or any decrease in
the value of the LTTC Shares.

 

IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

SELLER:

 

BARRON PARTNERS LP

By: Barron Capital Advisors, LLC,

its General Partner

 

 

By: /s/ Andrew Barron Worden

Andrew Barron Worden

Managing Partner

730 Fifth Avenue, 16th Floor New York NY 10019

 

 

BUYER:

 

LATTICE INCORPORATED

 

By: /s/ Paul Burgess

Name:

Title:

 



 4 

 

 



SECURITIES SALE AGREEMENT

 

THIS SALE AGREEMENT, (the “Agreement”) dated as of November 2, 2015, is made by
and between Barron Partners LP, a Delaware Limited Partnership (the “Seller”)
and Lattice Incorporated, a Delaware Corporation (the “Buyer”).

 

WHEREAS, Seller is the owner of the 590,910 shares of Series D Convertible
Preferred Stock of the Buyer (the “Series D Shares”)

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, the parties agree the following:

 

Seller agrees to sell to the Buyer and the Buyer agrees to buy from the Seller
590,010 Series D Shares (the “LTTC Shares”) for a total purchase price of
$425,455 by no later than November 30, 2015. In the event that the closing does
not take place by November 30, 2015, this agreement shall terminate. Upon
closing, Buyer shall cancel the LTTC Shares kept by the Buyer on its books and
records in the name of the Seller upon Seller’s confirmation of the receipt of
the Purchase Price.

 

In connection with the purchase of the LTTC Shares, the Buyer represents to the
Seller, the following:

a)that the Buyer has all of the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

b)that the Buyer acknowledges and understands that the Seller is not providing
any assurance to the Buyer as to the fair market value of the LTTC Shares and
that the value of the LTTC Shares may be significantly less than the amount the
Buyer is paying for them; that the Buyer hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Seller or any of its
agents, affiliates, subsidiaries, successors or assigns relating to the value of
the LTTC Shares; and that the Buyer is aware that the Seller is relying on the
acknowledgement and waiver above in connection with the sale of the LTTC Shares.

c)The Buyer’s Board of Directors has determined that the purchase of the LTTC
Shares with funds raised specifically for that purpose will not impair the
capital of the Buyer.

d)After the Buyer acquires the LTTC Shares, the LTTC Shares will be canceled and
become unauthorized and unissued shares of their respective classes.

 

In connection with the sale of the LTTC Shares, the Seller represents to the
Buyer:

a)that the Seller is transferring the LTTC Shares free and clear of all liens
and encumbrances other than those created by the terms of the Company’s
organizational documents or imposed by applicable federal and state securities
laws.

b)that the Seller has all of the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

c)that the Seller acknowledges and understands that the Buyer may possess or
have access to material non-public information about itself that has not been
communicated to Seller; that the Seller hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its agents,
affiliates, subsidiaries, successors or assigns relating to any failure to
disclose any nonpublic information in connection with Buyer’s purchase of the
LTTC Shares, including, without limitation, any such claims arising under
securities or other laws, rules and regulations; and that the Seller is aware
that the Buyer is relying on the acknowledgement and waiver above in connection
with the purchase of the LTTC Shares.

 



 5 

 

 



Buyer, for itself and its subsidiaries, directors, officers, employees,
attorneys and agents, (the “Releasors”), for good and valuable consideration,
the receipt of which is hereby acknowledged, does hereby forever remise, release
and discharge the Seller, along with its subsidiaries, divisions, stockholders,
directors, officers, managers, employees, attorneys and agents (the
“Releasees”), from all debts, demands, actions, causes of action, suits, dues,
sum and sums of money, accounts, reckonings, bonds, specialties, covenants,
contracts, controversies, agreements, promises, doings, omissions, variances,
damages, extents, executions and liabilities and any and all other claims of
every kind, nature and description whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise including, without limitation, for dilution and breach of any and all
duties) whether known or unknown, that relate to, arise from or are associated
with the resale, disposition or retirement of the LTTC Shares or any decrease in
the value of the LTTC Shares.

 

IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

SELLER:

 

BARRON PARTNERS LP

By: Barron Capital Advisors, LLC,

its General Partner

 

By: /s/ Andrew Barron Worden

Andrew Barron Worden

Managing Partner

730 Fifth Avenue, 16th Floor New York NY 10019

 

 

BUYER:

 

LATTICE INCORPORATED

 

By: /s/ Paul Burgess

Name:

Title:

 

 



 6 

 